Exhibit 10.1
EXECUTION VERSION
ASSET PURCHASE AGREEMENT
dated as of July 13, 2009,
between
OSCIENT PHARMACEUTICALS CORPORATION
as Seller,
and
CORNERSTONE BIOPHARMA, INC.
as Buyer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Purchase and Sale of the Purchased Assets
    1  
2. Closing; Deliveries
    7  
3. Representations of Seller
    8  
4. Representations of Buyer
    10  
5. Conditions Precedent to the Obligations of Buyer
    11  
6. Conditions Precedent to Obligations of Seller
    14  
7. Covenants of the Parties
    15  
8. Conduct of Auction and Closing of Sale
    19  
9. Notices
    21  
10. Termination
    22  
11. Waiver
    23  
12. Entire Agreement and Modification
    23  
13. Assignment
    23  
14. Severability
    24  
15. Time of the Essence
    24  
16. Governing Law; Bankruptcy Court Jurisdiction
    24  
17. No Third Party Beneficiaries
    24  
18. No Liability of Officers and Directors
    24  
19. Counterparts
    24  
20. Headings
    25  

List of Schedules

     
Schedule 1.1.1
  Trademarks
Schedule 1.1.6
  Assigned Contract, Additional Assigned Contracts and Cure Amounts
Schedule 1.1.8
  NDA, INDs, and Foreign Regulatory Filings
Schedule 3.8
  Legal Proceedings; Orders
 
   
List of Exhibits
   
 
   
Exhibit 1.4.3
  Joint Escrow Instructions
Exhibit 5.3(a)
  Bill of Sale
Exhibit 5.3(b)
  Assumption and Assignment Agreement

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of July 13,
2009, between Oscient Pharmaceuticals Corporation, a Massachusetts corporation
(“Seller”), and Cornerstone BioPharma, Inc., a Nevada corporation (“Buyer”).
     WHEREAS, Seller expects to file a petition under Title 11, United States
Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
District of Massachusetts (the “Bankruptcy Court”) commencing a case under
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) shortly after the
execution of this Agreement;
     WHEREAS, Seller (as successor in interest to Genesoft Pharmaceuticals,
Inc.) holds a license with LG Life Sciences, Ltd. (“LGLS”) dated as of
October 22, 2002 (as amended, the “License”) to develop and commercialize
gemifloxacin (the “Active Ingredient”), a compound marketed by Seller under the
trademark FACTIVE for the five-day treatment of acute bacterial exacerbations of
chronic bronchitis and community-acquired pneumonia (the “Product”); and
     WHEREAS, Buyer desires to purchase from Seller the License and
substantially all of the assets of Seller related to the Product free and clear
of liens, claims, and encumbrances pursuant to section 363(f) of the Bankruptcy
Code and to assume only certain specified liabilities of Seller related thereto,
all on the terms and subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of these premises, the respective
covenants of Buyer and Seller set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     1. Purchase and Sale of the Purchased Assets.
     1.1. Assets Being Sold to Buyer. Seller agrees to sell and assign to Buyer
free and clear of all Liens (as hereinafter defined) (other than liabilities
that Buyer will assume pursuant to Section 1.3), and Buyer agrees to purchase at
the Closing (as hereinafter defined) and thereafter as provided herein, all of
Seller’s right, title and interest in, to and under the following assets other
than Excluded Assets (as hereinafter defined) (collectively, the “Purchased
Assets”) as the same exist on the date hereof and on the Closing Date (as
hereafter defined) and any other delivery or assignment date:
     1.1.1. All rights to the name “FACTIVE” and all other registered and
unregistered United States and foreign trademarks, trade names, service marks,
trade dress, logos, designs, brand names and domain names and all related
applications (“Trademarks”) related solely to the Product and the goodwill
associated therewith, including without limitation the trademarks listed on
Schedule 1.1.1 hereto;
     1.1.2. All customer, distributor, and supplier information, historical
sales, marketing, and other information, historical profit and loss statements,
and other financial records related solely to the Product (“Records”);

1



--------------------------------------------------------------------------------



 



     1.1.3. Without limiting any other provision of this Section 1.1, all
customer and supplier lists related solely to the Product, including without
limitation mailing lists, warranty lists, and all related files and data bases;
     1.1.4. All rights in the website content and domain name
http://www.factive.com and any intellectual property related thereto, but
excluding any Seller Trade Dress (as hereinafter defined);
     1.1.5. All inventory of Seller usable or salable in the ordinary course of
business (whether raw materials, work-in-process, or finished goods) related
solely to the Product, together with related packaging materials, product
samples, and all rights of Seller to acquire inventory in the possession or
control of third parties, including inventory of the Active Ingredient in the
possession or control of Patheon Inc. (“Inventory”), provided that (a) Buyer and
Seller shall meet at least two business days prior to the Closing Date
contemplated by this Agreement to identify usable or salable Active Ingredient
and (b) Seller may sell to any third party any Active Ingredient that Buyer has
identified as not usable or salable;
     1.1.6. All rights of Seller under (a) the License (the “Assigned Contract”)
and (b) licenses, contracts, and agreements related solely to the Product listed
on Schedule 1.1.6 hereto that Buyer shall elect to have Seller assume and assign
to Buyer by notice to Seller in writing before the Sale Hearing Date, it being
agreed that Seller will make all necessary motions and take any other
appropriate actions in the Bankruptcy Case to cause any such contract or
agreement to be assigned to Buyer (“Additional Assigned Contracts”), provided
that Buyer may withdraw such notice and direct Seller to reject any Additional
Assigned Contract at any time prior to the date of entry of an order of the
Bankruptcy Court authorizing and directing assumption and assignment of such
Additional Assigned Contract;
     1.1.7. All training, educational, and promotional materials related solely
to the Product, including without limitation advertising designs and copy,
signs, videotapes, brochures, infomercials, product literature, trade displays,
posters and banners, and any copyrights related thereto;
     1.1.8. The United States new drug application covering the Product,
including any supplements, amendments, or modifications thereto, or divisions
thereof (the “NDA”), submitted to or required by the United States Food and Drug
Administration (the “FDA”), Investigational New Drug Applications (“INDs”) Nos.
53-908 and 60-132, and the foreign regulatory filings described on
Schedule 1.1.8 hereto, including all records and data related thereto in
Seller’s possession or control;
     1.1.9. All claims, judgments, choses in action or rights related solely to
the Product, including for past, present or future (a) infringement of patents
licensed pursuant to the License or infringement or dilution of any Trademarks
licensed pursuant to the License related solely to the Product, or (b) injury to
the goodwill associated with any Trademark or trademark registration licensed
pursuant to the License related solely to the Product (“Assigned Causes of
Action”). Notwithstanding

2



--------------------------------------------------------------------------------



 



the foregoing, claims and causes of action pursuant to §§542, 543, 544, 545,
547, 548, 549, 550, or 553 of the Bankruptcy Code shall not constitute Assigned
Causes of Action.
     1.2. Excluded Assets. The Purchased Assets shall not include any other
assets of Seller, including, but not limited to, the following (collectively,
the “Excluded Assets”):
     1.2.1. All cash, cash equivalents, and securities on hand as of the
Closing, wherever located, including, without limitation, in accounts, lock
boxes, and other similar accounts (whether maintained at a bank, savings and
loan, or other financial institution);
     1.2.2. All income tax refunds or other tax refunds;
     1.2.3. All claims or causes of action (including pursuant to §§542, 543,
544, 545, 547, 548, 549, 550, or 553 of the Bankruptcy Code), other than
Assigned Causes of Action;
     1.2.4. All contracts not related solely to the Product or not assumed by
Buyer pursuant to Section 1.1.6;
     1.2.5. All accounts receivable (including accounts receivable related to
the Product), intercompany claims, general intangibles, prepaid expenses,
deposits, and other current assets of Seller;
     1.2.6. All insurance policies and related claims and all proceeds of
insurance policies or related claims;
     1.2.7. All fixtures, furniture, and equipment, including office equipment,
telephone systems and computers, furniture, fixtures and leasehold improvements,
office supplies, and personal property not related to the Product, and other
physical assets of Seller not related to the Product;
     1.2.8. All Active Ingredient that, pursuant to Section 1.1.5, Buyer has
identified as not usable or salable.
     1.2.9. Antara® and all assets related solely to Antara®;
     1.2.10. Ramoplanin and all assets related solely to Ramoplanin; and
     1.2.11. Any economic interest in drug discovery or genomics alliances of
Seller.
     1.3. Assumption of Certain Liabilities. At the Closing, or on the date of
assumption and assignment in the case of contracts designated for assumption and
assignment pursuant to Section 1.1.6 for which Bankruptcy Court approval has not
been obtained prior to the Closing Date, Buyer will assume only the following
liabilities of Seller relating to the Purchased Assets (the “Assumed
Liabilities”). Except as specifically described in this Section 1.3, Buyer shall
not

3



--------------------------------------------------------------------------------



 



assume any liability or obligation of Seller whatsoever, whether or not any such
liability or obligation pertains to the Purchased Assets. Without limiting the
foregoing, Buyer shall not assume any liability for contract rejection damage
claims for contracts that are not assumed by Buyer.
     1.3.1. Buyer shall assume, under section 365(b)(1)(A) of the Bankruptcy
Code, all payment or performance obligations and related liabilities that arise
after the Closing under the Assigned Contract and Additional Assigned Contracts.
     1.3.2. Buyer shall assume any cure obligations with respect to the Assigned
Contract and Additional Assigned Contracts as provided herein, provided that
Buyer, in its sole discretion, may as provided herein elect to delete any
contract from the designated list of Additional Assigned Contracts to be
assigned to Buyer and, in that event, shall not assume any cure obligations in
respect of such contract.
     1.3.3. Buyer shall assume all obligations of Seller with respect to
shipments of the Product that are returned on or after the Closing Date.
     1.4. Purchase Price. The consideration for the Purchased Assets (the
“Purchase Price”) shall be (a) a cash payment of Five Million Dollars
($5,000,000) plus the Inventory Purchase Price (as defined below) (the “Closing
Date Payment”), (b) the Purchase Royalty Payments (as defined below), and
(c) the assumption of the Assumed Liabilities. In accordance with Section 2.2,
at the Closing, the Buyer shall deliver the Assumption and Assignment Agreement
(as hereinafter defined) and deliver the Closing Date Payment by (i) the
delivery of Four Million Five Hundred Thousand Dollars ($4,500,000) plus the
Inventory Purchase Price by wire transfer of immediately available funds, or in
such manner or form as may be mutually satisfactory; and (ii) the delivery by
the Escrow Agent (as hereinafter defined) to Seller of the Deposit (as
hereinafter defined).
     1.4.1. Inventory Purchase Price. At least two business days prior to the
Closing Date, representatives of Seller and Buyer shall meet to determine
mutually in good faith the number of units held as inventory by or on behalf of
Seller of (a) the Active Ingredient in the possession or control of Patheon Inc.
that can be or is in the process of being manufactured into the finished product
form of the Product (“Finished Product”) that Buyer elects to purchase pursuant
to Section 1.1.5; (b) samples of Finished Product (in quantities usable in the
ordinary course of business) with at least 180 days of remaining shelf life from
the Closing Date; and (c) all inventory of Finished Product with at least
18 months of remaining shelf life from the Closing Date (collectively, the
“Closing Inventories”). The purchase price for the Closing Inventories will be
the aggregate of (i) the actual per unit purchase cost to Seller (i.e., without
overhead allocation) for each unit of each type of Closing Inventories,
multiplied by (ii) the number of units of each type of Closing Inventories (the
“Inventory Purchase Price”). To the extent that there are any material
differences in the amount of Closing Inventories as of the Closing Date from the
amount determined prior to the Closing Date, as determined mutually in good
faith by representatives of Seller and Buyer, the Seller and Buyer agree to make
an appropriate adjustment payable promptly following the Closing Date.

4



--------------------------------------------------------------------------------



 



     1.4.2. Purchase Royalty Payments.

  1.4.2.1.   From and after the Closing, Buyer shall pay to Seller a royalty
(the “Purchase Royalty Payments”) in an amount equal to fifteen percent of
(i) the gross amount invoiced for sales of the Product by Buyer or its
affiliates (or their licensees or sublicensees) to any person other than Buyer
or its affiliates (or their licensees or sublicensees), less (ii) the following
deductions from such gross amounts which are actually incurred, allowed, accrued
or specifically allocated and to the extent such deductions are consistent with
generally accepted accounting principles in the United States and normal
practice in the ordinary course of business in connection with the sale of the
Product: (a) any invoiced freight, postage, shipping, insurance and other
transportation charges; (b) sales, value-added (to the extent not refundable in
accordance with applicable law), and excise taxes, tariffs, or customs duties
paid by Buyer and other governmental charges imposed on the sale of the Product;
(c) rebates, chargebacks, or allowances (or the equivalent thereof) granted to
group purchasing organizations, managed health care organizations or to federal,
state/provincial, local and other governments, including their agencies, or to
trade customers; (d) trade, cash, quantity, or case discounts; (e) allowances,
price adjustments, or credits to customers, not in excess of the selling price
of the Product, on account of governmental requirements, damaged Product,
rejection, outdating, recalls, or return of the Product; (f) Product vouchers
and/or coupons used for promotion; and (g) royalties payable to LGLS with
respect to Net Sales as such term is defined under the License (“Adjusted Net
Sales”).     1.4.2.2.   Buyer shall deliver to Seller, within 45 days after the
end of each calendar quarter, reasonably detailed written accountings of
Adjusted Net Sales that are subject to Purchase Royalty Payments due to Seller
for such calendar quarter. When Buyer delivers such reports to Seller, Buyer
shall also deliver Purchase Royalty Payments due to Seller hereunder for such
calendar quarter.     1.4.2.3.   Buyer shall keep, and shall require its
affiliates (and their licensees and sublicensees) to keep, complete and accurate
records of Adjusted Net Sales on which Purchase Royalty Payments are due
hereunder. For the purpose of verifying Purchase Royalty Payments due to Seller
hereunder, Seller shall have the right no more than once annually, at Seller’s
expense, to retain an independent certified public accountant selected by Seller
and reasonably acceptable to Buyer to review such

5



--------------------------------------------------------------------------------



 



      records in the location or locations such records are maintained by Buyer
and its affiliates (and their licencees and sublicensees) upon reasonable notice
during regular business hours and upon execution of a confidential disclosure
agreement with Buyer in customary form. Each such review shall be limited to the
records covering the time period of 24 months prior to such review. The results
of such review shall be made available to both Buyer and Seller. If the review
reflects an underpayment of royalties to Seller, Buyer shall promptly remit such
underpayment to Seller, together with interest at the overnight London Interbank
Offered Rate published by the British Bankers’ Association plus two percent. If
the underpayment of royalties is equal to or greater than five percent of the
Purchase Royalty Payments due with respect to the period reviewed, then Buyer
shall pay all of the costs of such review. If there is an overpayment by Buyer
for the period reviewed, then Buyer may offset the overpayment amount against
future Purchase Royalty Payments, or, if Buyer is not obligated to make any
future payments to Seller, then Seller shall promptly remit such overpayment to
Buyer.     1.4.2.4.   Buyer’s obligation to make Purchase Royalty Payments
pursuant to Section 1.4.2 shall commence on the Closing Date and shall continue
with respect to Adjusted Net Sales through the fifth anniversary of the Closing
Date.

     1.4.3. Deposit. On the date hereof, Buyer shall make a cash deposit of
$500,000 (the “Deposit”) by wire transfer to Ropes & Gray LLP (the “Escrow
Agent”) to be held in a non-interest bearing escrow account in accordance with
the joint escrow instructions attached hereto as Exhibit 1.4.3 and to be applied
to the Closing Date Payment, subject to the terms and conditions therein. Buyer
and Seller consent to the terms of these joint escrow instructions and agree to
be bound thereby.
     1.4.4. Allocation of Purchase Price. The Purchase Price will be allocated
to the Purchased Assets as reasonably determined by Buyer within 30 days after
the Closing Date, provided that the allocation of the Purchase Price to
Inventory shall equal the Inventory Purchase Price, and Buyer shall promptly
notify Seller of such allocation. In any event, such allocation shall be in
accordance with accounting principles generally accepted in the United States.
Seller agrees that such allocation shall be binding for tax reporting purposes.
     1.5. Assigned Contract; Cure Payments. In connection with the Assigned
Contract, Buyer shall pay any cure payments related to liabilities that arise
prior to the Closing that are required to be paid in connection with such
assumption and assignment. Seller has set forth a description of the nature and
amount of such cure payments expected to be required as of the Closing on
Schedule 1.1.6 hereto. As provided in the Assumption and Assignment Order, the

6



--------------------------------------------------------------------------------



 



assumption and assignment of the Assigned Contract shall occur simultaneously at
the Closing hereunder.
     1.6. Additional Assigned Contracts; Cure Payments. In connection with any
Additional Assigned Contracts, Buyer shall pay any cure payments related to
liabilities that arise prior to the date of assumption and assignment of such
Additional Assigned Contract that are required to be paid in connection with
such assumption and assignment. Seller has set forth a description of the nature
and amount of such cure payments expected to be required in connection with such
assumption and assignment on Schedule 1.1.6 hereto.
     1.7. Further Assurances. Each of the parties hereto, before, at, and after
the Closing, upon the request from time to time of the other party hereto and
without further consideration, will do each and every reasonable act and thing
as may be necessary or reasonably desirable to consummate the transactions
contemplated hereby and to effect an orderly transfer to Buyer of the Purchased
Assets, including without limitation: executing, acknowledging, and delivering
assurances, assignments, powers of attorney, and other documents and
instruments; obtaining the approval of the Bankruptcy Court as promptly as
practicable for the consummation of the transactions contemplated hereby;
obtaining any third party consents necessary to transfer any Purchased Assets;
furnishing information and copies of documents, books, and records; filing
reports, returns, applications, filings, and other documents and instruments
with Governmental Bodies (as hereinafter defined); in the case of Seller,
turning over to Buyer all mail and communications related to the Purchased
Assets; and cooperating with the other party hereto (at such other party’s
expense) in exercising any right or pursuing any claim, whether by litigation or
otherwise, other than rights and claims running against the party from whom or
which such cooperation is requested. If either party shall receive any payment
that pursuant to this Agreement is the property of the other party, then the
party receiving such payment shall promptly turn such payment over to the other
party and until such time shall hold it in trust for the other party.
     2. Closing; Deliveries.
     2.1. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall be held at the offices of Ropes & Gray LLP, counsel to Seller,
One International Place, Boston, Massachusetts at 10:00 a.m. on the first
business day that is at least ten days after the date of entry of the Sale Order
(as defined below) or such other date as may be mutually satisfactory to the
parties, subject to satisfaction or waiver of the conditions set forth in
Sections 5 and 6 hereof (the date of the Closing being the “Closing Date”).
     2.2. Deliveries at Closing. At the Closing, (i) Buyer shall make the
Closing Date Payment, (ii) Seller shall deliver to Buyer the instruments of
conveyance and other documents specified in Section 5, and (iii) Buyer shall
deliver to Seller the instruments of conveyance and other documents specified in
Section 6.
     2.3. Delivery of Purchased Assets by Seller. To the extent not already
delivered to Buyer, as soon as practicable following the Closing (and no more
than fifteen days thereafter unless otherwise mutually agreed by Seller and
Buyer), Seller shall, at Buyer’s cost and expense, deliver to Buyer all
Purchased Assets in physical possession of Seller and shall instruct all third

7



--------------------------------------------------------------------------------



 



parties that physically possess Purchased Assets to deliver such Purchased
Assets to Buyer at Buyer’s cost and expense. Seller shall, at Seller’s cost and
expense, continue to bear the risk of loss and maintain adequate insurance (or
self-insurance) against loss associated with the Purchased Assets until they
have been delivered to Buyer or its common carrier. With respect to Trademarks
licensed pursuant to the License related solely to the Product owned by Seller,
Seller shall instruct its trademark counsel to deliver the original files and
all other records of Seller or its trademark counsel relating to the Trademarks
to Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., at the address
provided in Section 9 of this Agreement, as soon as practicable following the
Closing (and no more than fifteen days thereafter unless otherwise mutually
agreed by Seller and Buyer). In addition, Seller shall destroy, without cost to
Buyer, any Inventory not usable or salable in the ordinary course of business
related solely to the Product (other than Active Ingredient that Buyer has
identified as not usable or salable in accordance with Section 1.1.5) that is
owned by Seller on the Closing Date and not delivered to Buyer pursuant to this
Agreement.
     3. Representations of Seller. Seller represents and warrants to Buyer as
follows:
     3.1. Due Incorporation, Authorization, and Good Standing. Seller is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of Massachusetts, and, subject to the approval of the
Bankruptcy Court, has the requisite corporate power and authority to enter into,
execute, deliver, and perform this Agreement, any other agreements relating to
the transactions contemplated hereby, and any instruments of transfer and
conveyance (collectively, with this Agreement, the “Transaction Documents”) to
which Seller is party, and to consummate all transactions contemplated hereby
and thereby and has taken all corporate action required by law and its Articles
of Organization and bylaws to authorize such execution, delivery, and
performance. This Agreement is, and each of the other Transaction Documents to
which Seller is a party will be, subject to the approval of the Bankruptcy Court
and upon execution by a duly authorized officer of Seller at the Closing, the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to bankruptcy, insolvency, moratorium,
reorganization, and similar laws of general applicability affecting the rights
and remedies of creditors and to general principles of equity, regardless of
whether enforcement is sought in proceedings in equity or at law.
     3.2. No Violation or Approval. The execution, delivery, and performance of
this Agreement and the other Transaction Documents to which Seller will be a
party and the consummation of the transactions contemplated hereby and thereby
will not result in a breach or violation of, or a default under, Seller’s
Articles of Organization, bylaws, any statute applicable to it, any agreement to
which it is a party or by which it or any of its properties are bound, or any
order, judgment, decree, rule, or regulation of any federal, state, local, or
foreign government or any court, administrative or regulatory agency or
commission, or other governmental authority or agency having jurisdiction over
it or its properties (“Governmental Body”). Except for the approval of the
Bankruptcy Court and filings to be made on or after the Closing Date in
connection with the Closing, no consent, approval, order, or authorization of,
or declaration or filing with, any Governmental Body is required of, and has not
been obtained or made by, Seller in connection with the execution and delivery
of this Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby.

8



--------------------------------------------------------------------------------



 



     3.3. Title to Assets. Seller has good title to all the Purchased Assets and
at the Closing will transfer the Purchased Assets to Buyer pursuant to section
363 of the Bankruptcy Code free and clear of all liens, claims, encumbrances
(“Liens”). Subject to Bankruptcy Court approval, Seller has the complete and
unrestricted power and right to transfer the Purchased Assets to Buyer as
contemplated by this Agreement.
     3.4. Brokers, Finders, Etc. Except for agreements with Broadpoint Capital,
Inc., Seller has not entered into any brokerage or other agreement contemplating
commissions or other payments payable upon sale of the Purchased Assets. All
negotiations relating to this Agreement and the transactions contemplated hereby
have been carried on without the intervention of any person acting on behalf of
Seller in such manner as to give rise to any valid claim against Buyer for any
brokerage or finder’s commission, fee, or similar compensation.
     3.5. Trade Names and Trademarks. Listed on Schedule 1.1.1 are all
Trademarks licensed by Seller related solely to the Product that are registered
or as to which registrations are pending with the U.S. Patent and Trademark
Office or any counterpart foreign trademark office.
     3.6. Patents. There are no patents or patent applications, relating solely
to the Product, owned, licensed to, or otherwise controlled by Seller or, to
Seller’s knowledge, any of its current or former employees or independent
contractors other than the patents and patent applications licensed to Seller
pursuant to the License.
     3.7. SEC Filings. All registration statements, forms, reports,
certifications, and other documents filed by Seller with the Securities and
Exchange Commission (the “SEC”) (the “Seller SEC Documents”) did not at the time
they were filed contain any untrue statement of a material fact related to the
Product or omit to state a material fact related to the Product required to be
stated in such Seller SEC Documents or necessary in order to make the statements
related to the Product in such Seller SEC Documents, in the light of the
circumstances under which they were made, not misleading. Seller has notified
Buyer of all events and circumstances that have occurred related to the Product,
since Seller filed its last Annual Report on Form 10-K with the SEC through the
date hereof, that would require disclosure on an Annual Report on Form 10-K or
Quarterly Report on Form 10-Q if such report were required to be filed on the
date hereof. Seller has made available to Buyer copies of all comment letters
received by Seller from the staff of the SEC since January 1, 2007 and all
responses to such comment letters by or on behalf of Seller that relate to
disclosure regarding the Product. As used in this Section 3.7, the term “file”
shall be broadly construed to include any manner in which a document or
information is furnished, supplied, or otherwise made available to the SEC.
     3.8. Legal Proceedings; Orders. Except as set forth on Schedule 3.8 and
except for the Bankruptcy Case and any other action, arbitration, investigation,
litigation, or suit commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator (a “Proceeding”) that
is not material, as of the date hereof, there is no pending Proceeding that has
been commenced by or against the Seller (a) relating to the Purchased Assets or
(b) that challenges, or that would have the effect of preventing, delaying, or
making illegal, any of the transactions contemplated hereby. Except as set forth
on Schedule 3.8, to Seller’s knowledge, as of the date hereof, there is no order
issued by any Governmental Body related to the Product or to Seller’s business
in connection with the Product.

9



--------------------------------------------------------------------------------



 



     3.9. Customer Inventory. The level of inventory of the Product in the
possession of each of Seller’s primary customers Cardinal and McKesson does not
exceed the quantity equal to four times the average monthly unit volume of sales
made by Seller to each such customer with respect to the Product (calculated
over the immediately preceding twelve months), as evidenced by a recent
inventory report supplied by each such customer to Seller (the “Inventory
Reports”).
     3.10. Disclaimer. Buyer acknowledges and agrees that, except as expressly
provided in this Agreement, the sale of the Purchased Assets shall be “as is and
where is” and Seller makes no, and hereby disclaims any, representation or
warranty to Buyer with respect to the Purchased Assets or the transactions
contemplated hereby, including, without limitation, any warranty of
merchantability or fitness for a particular purpose. Without limiting the
generality of the foregoing, Seller makes no representation or warranty, express
or implied, as to the validity or utility of the Purchased Assets, the status of
any issued patents or registered trademarks or any applications for patents or
trademarks, whether the Trademarks or any other intellectual property or any use
thereof infringes on the rights of others, or whether any license agreements or
contracts (other than the License at the Closing) are assignable. Further, there
is no warranty as to the condition of any tangible assets constituting Purchased
Assets.
     4. Representations of Buyer. Buyer represents and warrants to Seller as
follows:
     4.1. Due Incorporation, Authorization, and Good Standing. Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada, and has the requisite corporate power and authority
to enter into, execute, deliver, and perform this Agreement and the other
Transaction Documents to which Buyer is a party and to consummate all
transactions contemplated hereby and thereby and has taken all action required
by law and its Articles of Incorporation and bylaws to authorize such execution,
delivery, and performance. This Agreement is, and each of the other Transaction
Documents to which Buyer is a party, will, upon execution thereof by a duly
authorized officer of Buyer at the Closing, be the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to bankruptcy, insolvency, moratorium, reorganization, and similar laws
of general applicability affecting the rights and remedies of creditors and to
general principles of equity, regardless of whether enforcement is sought in
proceedings in equity or at law.
     4.2. No Violation or Approval. The execution, delivery, and performance of
this Agreement and the other Transaction Documents to which Buyer will be a
party and the consummation of the transactions contemplated hereby and thereby
will not result in a breach or violation of, or a default under, Buyer’s
Articles of Incorporation, bylaws, any statute applicable to it, or any order,
judgment, decree, rule, or regulation of any Governmental Body. No consent,
approval, order, or authorization of, or declaration or filing with, any
Governmental Body is required of, and has not been obtained or made by, Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents or the consummation of the transactions contemplated
hereby and thereby.
     4.3. Brokers, Finders, etc. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any person acting on behalf of Buyer in such manner as to give
rise to any valid claim against Seller or Buyer for any brokerage or finder’s
commission, fee, or similar compensation.

10



--------------------------------------------------------------------------------



 



     5. Conditions Precedent to the Obligations of Buyer. The obligations of
Buyer to purchase the Purchased Assets and to consummate the other transactions
contemplated hereby and by the other Transaction Documents are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions, unless expressly waived by Buyer at or prior to the Closing:
     5.1. Representations and Warranties. The representations and warranties
made by Seller in this Agreement (including the Exhibits and Schedules hereto)
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as if made on and as of the Closing Date, except
for those representations and warranties that address matters only as of a
particular date (which shall be true and correct as of such date).
     5.2. Seller’s Performance. All of the covenants and agreements that Seller
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been duly performed and complied with in all material
respects.
     5.3. Bill of Sale, Assignment and Assumption Agreement. Seller shall have
executed and delivered a bill of sale (“Bill of Sale”) in the form attached
hereto as Exhibit 5.3(a) and an assignment and assumption agreement (“Assignment
and Assumption Agreement”) in the form attached hereto as Exhibit 5.3(b)
conveying to Buyer all of the Purchased Assets and transferring to Buyer the
Assigned Contract.
     5.4. Domain Names. Seller shall have executed and delivered to Buyer
appropriate assignment instruments for all domain names included in the
Purchased Assets.
     5.5. Letter to FDA. Seller shall have delivered to Buyer a letter from
Seller to the FDA, duly executed by Seller, transferring the rights to the NDA
and the INDs to Buyer, in a form reasonably satisfactory to Buyer.
     5.6. Letter to DDMAC. Seller shall have delivered to Buyer a letter from
Seller to the FDA, Division of Drug Marketing, Advertising and Communication,
duly executed by Seller, notifying of the transfer of the NDA and the INDs to
Buyer.
     5.7. Bidding Procedures Order. The Bankruptcy Court shall have held a
hearing (the “Bidding Procedures Hearing”) and shall have entered a final
non-appealable order in the Bankruptcy Case approving procedures for
solicitation and consideration by the Bankruptcy Court of bids from third
parties for the Purchased Assets (the “Bidding Procedures Order”), which Bidding
Procedures Order shall be in form and substance reasonably satisfactory to
Seller and Buyer and shall provide, among other things, that:
     5.7.1. in the event that the Bankruptcy Court fails to approve (i) the Sale
Motion (as hereinafter defined) or (ii) a sale to Buyer as provided hereunder
and instead approves a sale of some or all of the Purchased Assets to an entity
that has submitted a Counteroffer (as hereinafter defined), and such sale
closes, Seller shall pay to Buyer, without further order of the Bankruptcy
Court, the lesser of (a) $75,000 and (b) Buyer’s actual expenses incurred in
connection with the transactions contemplated hereby, including expenses of
counsel and other consultants (the “Expense Reimbursement”);

11



--------------------------------------------------------------------------------



 



     5.7.2. in the event that the Bankruptcy Court fails to approve a sale to
Buyer as provided hereunder and instead approves a sale of some or all of the
Purchased Assets to an entity that has submitted a Counteroffer, and such sale
closes, Seller shall pay to Buyer, without further order of the Bankruptcy
Court, the lesser of (a) $100,000 and (b) 35% of the excess of the amount of
(i) the Counteroffer over (ii) the Purchase Price plus $175,000 (the “Break-Up
Fee”);
     5.7.3. if Buyer elects to participate in bidding at the Sale Hearing (as
hereinafter defined), Buyer may credit the Expense Reimbursement and Break-Up
Fee towards its bid;
     5.7.4. the initial bid at the Sale Hearing must be at a purchase price with
a minimum cash component payable at closing of $5,275,000 plus the Inventory
Purchase Price;
     5.7.5. each subsequent bid must be at least $100,000 greater than the
preceding bid;
     5.7.6. each bidder must make a $500,000 cash deposit on the same terms as
the Buyer as provided herein;
     5.7.7. each bid must be irrevocable until the closing of the sale;
     5.7.8. each bidder must demonstrate to Seller’s satisfaction in its
reasonable discretion that the bidder is (a) financially able to consummate the
transaction contemplated by such bid, which ability may be demonstrated by
submission of current audited or unaudited financial statements or other
reasonable evidence, or, if the bidder is an entity formed for the purpose of
acquiring the Purchased Assets, current audited or unaudited financial
statements or other reasonable evidence of the equity holders of the bidder, and
(b) able to consummate the transaction on the date and on the terms contemplated
by the asset purchase agreement submitted with such bid;
     5.7.9. the terms and conditions of each bid must be, in aggregate, not
materially more burdensome to Seller than the terms and conditions contained
herein as determined by Seller in its sole discretion exercised in good faith
and cannot be conditioned on the outcome of unperformed due diligence by the
bidder, material adverse change provisions, and/or obtaining financing; and
     5.7.10. Seller may not modify the foregoing procedures without further
order of the Bankruptcy Court.
     5.8. Notice of Sale. Seller shall have served a copy of a notice of the
sale and assumption and assignment of the Assigned Contract and Additional
Assigned Contracts upon (i) the Office of the United States Trustee for the
District of Massachusetts, Eastern Division; (ii) counsel to Paul Royalty Fund
Holdings II, LP; (iii) the Indenture Trustees for the Seller’s Second Lien and
Unsecured Notes, or their counsel; (iv) the creditors holding the 30 largest
unsecured claims against the Seller’s estate; (v) all parties known to have
asserted Liens against the

12



--------------------------------------------------------------------------------



 



Purchased Assets; (vi) federal and state taxing authorities’ offices which have
a reasonably known interest in the relief requested in the Bankruptcy Case;
(vii) counsel to the Buyer; (viii) all entities reasonably known to have
asserted any interest in or expressed an interest in a transaction with respect
to the Purchased Assets within the last twelve months; (ix) all parties to the
Assigned Contract and Additional Assigned Contracts; and (x) all parties who
have filed notices of appearance requesting service of notice and pleadings and
all other persons required to receive notice of the sale pursuant to Rule 2002
of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Seller
shall have filed a certificate of such service (the “Certificate of Service”)
with the Bankruptcy Court in the Bankruptcy Case.
     5.9. Sale Order. The Bankruptcy Court shall have entered an order in the
Bankruptcy Case in form and substance reasonably satisfactory to Seller and
Buyer (i) approving the sale, transfer, assignment, and assumption, as
appropriate, of the Purchased Assets to Buyer upon the terms and conditions set
forth herein, free and clear of any and all Liens of any kind or nature
whatsoever; (ii) providing that any and all valid Liens shall attach to the
Purchase Price at Closing; and (iii) containing findings that all applicable
notice and hearing requirements for the transactions contemplated hereby under
the Bankruptcy Code, Bankruptcy Rules, and any local rules of the Bankruptcy
Court have been satisfied, the transactions contemplated hereby are in the best
interests of Seller’s estate and creditors in the Bankruptcy Case, and Buyer is
a good faith purchaser pursuant to Section 363(m) of the Bankruptcy Code (the
“Sale Order”).
     5.10. Assumption and Assignment Order. The Bankruptcy Court shall have
entered an order in the Bankruptcy Case independently or in conjunction with the
Sale Order approving assumption of the Assigned Contract in accordance with
section 365(b) of the Bankruptcy Code and assignment thereof to Buyer as of the
Closing, which order shall provide that all defaults under the Assigned Contract
shall have been cured and specify that the amount of all cure payments owed
under the Assigned Contract that must be paid is no more than the lesser of
(i) 10% or (ii) $100,000 greater than the amount set forth on Schedule 1.1.6
hereto (the “Assigned Contract Cure Limit”) (unless Seller has undertaken to,
and does, pay or make provisions for payment of cure amounts in excess of the
Assigned Contract Cure Limit at or prior to Closing), and otherwise be in form
and substance acceptable to Seller and Buyer (the “Assumption and Assignment
Order”). Buyer covenants and agrees to use commercially reasonable efforts to
provide sufficient evidence of adequate assurance of future performance under
the Assigned Contract to satisfy requirements under the Bankruptcy Code for
assumption and assignment of the Assigned Contract.
     5.11. Final Orders. On the Closing Date, the Sale Order and the Assumption
and Assignment Order shall be final orders which have not been rescinded,
reversed, modified, or stayed, and shall be in full force and effect.
     5.12. Third Party Consents. Solely to the extent that the Sale Order is
legally insufficient to transfer the Purchased Assets without consent of third
parties, all consents, waivers, or approvals required to be obtained by Seller
in order to transfer any Purchased Assets (other than the Additional Assigned
Contracts) or consummate the transactions contemplated hereby shall have been
obtained and shall be in full force and effect and in forms reasonably
satisfactory to Buyer.

13



--------------------------------------------------------------------------------



 



     5.13. Officer’s Certificate. There shall have been delivered to Buyer a
certificate, dated the Closing Date and executed by Seller’s Chief Executive
Officer or Chief Financial Officer on behalf of Seller, certifying as to the
satisfaction of the conditions set forth in Sections 5.1 and 5.2 hereof.
     5.14. Secretary’s Certificate. There shall have been delivered to Buyer a
certificate, dated the Closing Date and executed on behalf of Seller by Seller’s
Secretary, certifying as to the accuracy of, and attaching copies of, Seller’s
Articles of Organization, bylaws, and all resolutions of Seller’s Board of
Directors approving the execution and delivery of the Transaction Documents and
the consummation of the transactions contemplated thereby.
     5.15. Certified Copies. There shall have been delivered to Buyer certified
copies of the Sale Order, the Assumption and Assignment Order, and the
Certificate of Service entered or filed in the Bankruptcy Case, as well as a
certified copy of the docket of the Bankruptcy Case.
     5.16. No Injunction. There must not be in effect any applicable law, rule,
or regulation or any injunction or other order issued by any Governmental Body
that (a) prohibits consummation of any of the transactions contemplated hereby,
and (b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.
     5.17. General. All instruments and legal and corporate proceedings in
connection with the transactions contemplated hereby and by the other
Transaction Documents shall be reasonably satisfactory in form and substance to
Buyer, and Buyer shall have received counterpart originals, or certified or
other copies, of all documents, including without limitation records of
corporate proceedings, that it may reasonably request in connection therewith.
     6. Conditions Precedent to Obligations of Seller. Seller’s obligations to
sell the Purchased Assets to Buyer and to consummate the other transactions
contemplated hereby and by the other Transaction Documents are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions, unless expressly waived by Seller at or prior to the Closing:
     6.1. Representations and Warranties. The representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on and as of the Closing Date, except for those representations and warranties
that address matters only as of a particular date (which shall be true and
correct as of such date).
     6.2. Buyer’s Performance. All of the covenants and obligations that Buyer
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.
     6.3. Payment Acknowledgment, Assignment and Assumption Agreement. Buyer
shall have executed and delivered the Assignment and Assumption Agreement and
shall have made the Closing Date Payment.
     6.4. Letter to FDA. Buyer shall have delivered to Seller a letter from
Buyer to the FDA, duly executed by Buyer, assuming responsibility for the NDA
and the INDs from Seller, in a form reasonably satisfactory to Seller.

14



--------------------------------------------------------------------------------



 



     6.5. Bankruptcy Court Approval. The Bankruptcy Court shall have entered the
Sale Order and Assumption and Assignment Order, and such orders shall not have
been rescinded, reversed, modified, or stayed, and shall be in full force and
effect.
     6.6. Officer’s Certificate. There shall have been delivered to Seller a
certificate, dated the Closing Date and executed by Buyer’s Chief Executive
Officer or Chief Financial Officer on behalf of Buyer, certifying as to the
satisfaction of the conditions set forth in Sections 6.1 and 6.2 hereof.
     6.7. Secretary’s Certificate. There shall have been delivered to Seller a
certificate, dated the Closing Date and executed by Buyer’s Secretary on behalf
of Buyer, certifying as to the accuracy of, and attaching copies of, Buyer’s
Articles of Incorporation, bylaws, and all resolutions of Buyer’s Board of
Directors approving the execution and delivery of the Transaction Documents and
the consummation of the transactions contemplated thereby.
     6.8. General. All instruments and legal and corporate proceedings in
connection with the transactions contemplated hereby and by the other
Transaction Documents shall be reasonably satisfactory in form and substance to
Seller, and Seller shall have received counterpart originals, or certified or
other copies, of all documents, including without limitation records of
corporate proceedings, that it may reasonably request in connection therewith.
     7. Covenants of the Parties.
     7.1. Access to Premises, Information, and Contracting Parties.
     7.1.1. From and after the date hereof, through the Closing Date, Seller
will permit Buyer and its authorized representatives to have reasonable access
during normal operating hours to Records in possession of Seller that reasonably
relate to the Product. In addition, prior to the Closing Date Seller will permit
authorized representatives and professionals of Buyer reasonable access during
normal operating hours to all management personnel, offices, and books and
records of Seller related to the Product, and Buyer shall (at its expense) be
permitted to make abstracts from, or copies of, all such books and records.
Seller shall promptly deliver to Buyer all Inventory Reports received from
Cardinal and McKesson and, promptly upon Buyer’s request from time to time, a
report of all inventory shipped to Cardinal and McKesson since the date of the
last Inventory Report delivered to Buyer for such customer. Seller shall
reasonably cooperate with Buyer to assist Buyer to contact counterparties to
Seller’s contracts related to the Product, including manufacturers, packagers,
and licensors.
     7.1.2. From and after the Closing until the wind down of Seller’s business
operations, each party agrees to cooperate with and to grant to each other party
and their authorized representatives, during normal business hours, reasonable
access to the other party’s management personnel and such other information and
records relating to the Product and the Purchased Assets in their possession
after the Closing and to permit copying or, where reasonably necessary, to
furnish original documents relating to the Products and the Purchased Assets for
the purposes of (i) any

15



--------------------------------------------------------------------------------



 



financial reporting or tax matters (including without limitation any financial
and tax audits, tax contests, tax examination, preparation for any tax returns
or financial records); (ii) any regulatory reporting matters; (iii) any
investigation being conducted by any Governmental Body involving the Products,
the Purchased Assets, or any individuals employed by Seller prior to the Closing
Date; (iv) any claims or litigation involving either party, the Purchased
Assets, or any individuals employed by Seller prior to the Closing Date; or
(v) any similar or related matter. Each party shall use commercially reasonable
efforts to ensure that its access to and requests for records and documents
pursuant to this Section 7.1.2 are conducted so as not to interfere with the
normal and ordinary operation of the other party’s business. Each party
acknowledges that the records and documents made available to such party
pursuant to this Section 7.1.2 constitute Confidential Information of the
releasing party that is subject to the provisions of Section 7.3 hereof.
     7.1.3. Notwithstanding anything to the contrary contained in this
Agreement, Seller may retain and use archival copies of all documents or
materials conveyed hereunder to the extent (i) required to remain in the
possession of Seller pursuant to any applicable law, (ii) related to any of the
specified purposes set forth in Section 7.1.2, or (iii) necessary or appropriate
for Seller to perform and discharge all of its liabilities or obligations that
do not constitute Assumed Liabilities; provided that Seller shall maintain such
items in accordance with the provisions of Section 7.3 hereof.
     7.2. Preservation of Assets Prior to Transfer of Purchased Assets. Prior to
the transfer of the Purchased Assets to Buyer, Seller will not (a) license,
sell, lease, or otherwise dispose of or enter into any contract for the license,
sale, lease, or other disposition of any Purchased Asset to any person or entity
other than sales of the Product in the ordinary course of business; (b) amend,
terminate, or modify any material contracts, licenses, registrations, or
applications of or related to the Trademarks or the Product; or (c) allow the
levels of Active Ingredient, samples of Finished Product, or Finished Product
included in Inventory to vary materially from the levels customarily maintained.
Seller will operate its business with respect to the Product in the usual,
regular, and ordinary course of business in all material respects (it being
understood that such usual, regular, and ordinary course may take into account
the fact that the business is being operated while in bankruptcy and without a
sales force marketing the Product).
     7.3. Confidential Information.
     7.3.1. Each party agrees that it will treat in confidence all documents,
materials, and other information obtained (whether obtained before or after the
date of this Agreement) regarding the other party during the course of the
negotiations of the transactions contemplated hereby and the preparation of this
Agreement, the Transaction Documents, and other related documents (“Confidential
Information”). Confidential Information shall not be communicated to any third
person (other than to each party’s respective counsel, accountants, financial
advisors, and investors and other necessary parties on a “need to know” basis
only). No party shall use any Confidential Information in any manner whatsoever
except solely for the negotiations of the transactions contemplated hereby and
the purposes of this Agreement; provided,

16



--------------------------------------------------------------------------------



 



however, that (a) the parties may disclose this Agreement and its terms as
necessary to file the Sale Motion and related motions, to comply with the
Bidding Procedures Order, the Sale Order, and related orders, and to market the
Purchased Assets to other bidders, and (b) after the Closing, Buyer may use or
disclose any Confidential Information included in the Purchased Assets. In the
event that the transactions contemplated hereby are not consummated, each party
will return all copies of Confidential Information to the other party.
Notwithstanding the foregoing, the obligation of each party to treat
Confidential Information in confidence shall not include any information which
(a) is or becomes available to such party from a source other than the other
party; (b) is or becomes available to the public other than as a result of
disclosure by such party or its agents; (c) upon advice of counsel, is required
to be disclosed under applicable law (including, without limitation, the
Bankruptcy Code) or judicial process, but only to the extent it must be
disclosed; or (d) is reasonably deemed necessary by such party to disclose to
obtain any of the consents or approvals contemplated hereby.
     7.3.2. If the transactions contemplated hereby are consummated, (i) all
Confidential Information relating solely to the Purchased Assets shall be deemed
to be information received in confidence from Buyer, and not to already have
been known by Seller, for purposes of this Section 7.3 and shall be held in
confidence by Seller and its affiliates after the Closing Date pursuant to the
requirements set forth in Section 7.3.1, and (ii) all Confidential Information
relating in part to the Purchased Assets shall not be used by Seller or its
affiliates to the detriment of Buyer and shall be maintained in confidence after
the Closing Date by Seller and its affiliates in the same manner as Seller and
its affiliates treat their other confidential information.
     7.4. Notification. Between the date of this Agreement and the Closing Date,
Seller will respond to inquiries from Buyer concerning the status of the
business and operations of Seller related to the Product and use commercially
reasonable efforts to inform Buyer in writing within five business days after
obtaining knowledge of (i) any events or circumstances that materially affect
Seller’s business related to the Product or the Purchased Assets, or (ii) any
breach in any material respect by Seller of any representation, warranty,
covenant, or agreement hereunder.
     7.5. No Public Announcement. Except as provided herein, neither Seller nor
Buyer shall, without the approval of the other, which approval shall not be
unreasonably withheld, make any press release or other public announcement
regarding the transactions contemplated by this Agreement, except as and to the
extent that any such party is so obligated by applicable law, in which case the
other party shall be advised and the parties shall use their best efforts to
cause a mutually agreeable release or announcement to be issued; provided that
the foregoing shall not preclude communications or disclosures necessary to
(i) implement the provisions of this Agreement; or (ii) comply with accounting
obligations or applicable law (including, without limitation, the Bankruptcy
Code) or judicial process.
     7.6. Use of Seller Trade Dress. As of the Closing Date, Seller (or its
affiliate) hereby grants to Buyer and its affiliates, and Buyer hereby accepts,
a non-exclusive, non-transferable, non-sublicensable, royalty-free license in
the United States of America (including all territories,

17



--------------------------------------------------------------------------------



 



protectorates, the District of Columbia, and the Commonwealth of Puerto Rico) to
use (i) the trademarks, tradenames, brands, corporate names, or similar items
used by Seller or any of Seller’s affiliates, other than the Trademarks, and
(ii) the layout, designs, and coloring used on the packaging of the Product to
the extent used on other product packaging of Seller or any of Seller’s
affiliates (collectively, the “Seller Trade Dress”), solely to the extent
necessary to allow Buyer to (a) distribute the inventories of Finished Product
and samples of Finished Product included in the Purchased Assets; (b) use the
training, educational, and promotional materials included in the Purchased
Assets; and (c) otherwise perform its obligations under this Agreement and the
other Transaction Documents (the “Seller Trade Dress License”). Buyer
acknowledges that the Seller Trade Dress License is being granted solely for
transitional purposes and that Buyer shall use commercially reasonable efforts
to cease its use of the Seller Trade Dress as quickly as is reasonably possible
after the Closing Date. Notwithstanding the foregoing, the Seller Trade Dress
License will terminate (i) with respect to training, educational, and
promotional materials containing the Seller Trade Dress, 30 business days after
the date upon which Buyer receives notice from the FDA that Buyer’s training,
educational, and promotional materials for the Product that do not refer to the
Seller Trade Dress have been pre-cleared by the FDA pursuant to 21 CFR 314
Subpart H, and (ii) with respect to packaging and labeling of the Product
containing Seller Trade Dress, on the later of exhaustion of any Inventory
labeled with Seller Trade Dress or six months following receipt by Buyer of
labeling approval for the Product from the FDA.
     7.7. Product Responsibility.
     7.7.1. From and after the Closing, Buyer shall be responsible for
(i) taking all actions, paying all fees, and conducting all communication with
the appropriate Governmental Body required by applicable legal requirements in
respect of the Product, including preparing and filing all reports (including
adverse drug experience reports) with the appropriate Governmental Body;
(ii) taking all actions and conducting all communication with third parties in
respect of the Product (whether sold before or after the Closing), including
responding to all complaints in respect thereof, including complaints related to
tampering or contamination; and (iii) investigating all complaints and adverse
drug experiences in respect of the Product (whether sold before or after the
Closing).
     7.7.2. Promptly after the Closing, Buyer and Seller shall cooperate to
transfer responsibility to Buyer for the servicing of customer complaints,
notifications of adverse drug experiences in respect of the Product, returns,
and other customer issues, including contracts related to maintenance of
toll-free customer service numbers.
     7.7.3. From and after the Closing until 30 days after the Closing Date,
Seller shall promptly notify Buyer if Seller receives a complaint or a report of
an adverse drug experience in respect of the Product. In addition, Seller shall
cooperate with Buyer’s reasonable requests and use commercially reasonable
efforts to assist Buyer in connection with the investigation of and response to
any complaint or adverse drug experience related to a Product sold by Seller.

18



--------------------------------------------------------------------------------



 



     7.7.4. From and after the Closing, Buyer shall be responsible for
conducting, handling, or processing (i) all voluntary and involuntary recalls of
units of Product, including recalls required by any Governmental Body, and
(ii) all returns and credits with respect to the Product (except as provided in
Section 7.7.5 below), in each case, regardless of whether such Product was sold
before or after the Closing.
     7.7.5. From and after the Closing Date, Buyer shall be responsible for
returned Product. From and after the Closing until 30 days after the Closing
Date, Seller shall forward to Buyer any communications in respect of returned
Product. Seller shall destroy returned product and any Inventory not usable or
salable in the ordinary course of business (other than Active Ingredient that
Buyer has identified as not usable or salable in accordance with Section 1.1.5)
at Seller’s expense and in accordance with Seller’s customary practices.
     7.7.6. As soon as practicable following the Closing Date, Buyer shall
institute appropriate procedures (including any appropriate procedures for
tracking of lot number information) to ensure that the Product sold by or on
behalf of Buyer can be distinguished from the Product sold by or on behalf of
Seller.
     7.7.7. As soon as practicable following the Closing Date, Buyer will
establish a new national drug code (“NDC”) number for the Product and thereafter
shall cause such NDC number to be used on the labeling and packaging for Product
manufactured after receipt of the new NDC number.
     7.8. Notification to Customers. Promptly following the Closing Date, Seller
shall issue a letter to customers within the trade (wholesalers and
distributors) notifying such customers that all future Product orders are to be
placed with Buyer and that all returns of Product are to be delivered to Buyer
and shall be the responsibility of Buyer, and providing the appropriate contact
information for Buyer’s personnel.
     8. Conduct of Auction and Closing of Sale.
     8.1. Sale Hearing, Competing Bids, Etc.
     8.1.1. Buyer acknowledges that in connection with the sale of the Purchased
Assets, Seller shall have advertised to the public, in a commercially reasonable
manner as required by the Bankruptcy Code and as shall be directed by the
Bankruptcy Court in the Bidding Procedures Order, that the Purchased Assets are
for sale and will be sold to the highest or best bidder at a hearing to be
conducted in the Bankruptcy Case (the “Sale Hearing”). Buyer shall be entitled
to submit further bids at the Sale Hearing, consistent with the terms herein, in
the event that a higher or better offer than that reflected herein is received
by Seller. In the event that the highest or best offer, as determined by the
Bankruptcy Court, is submitted at the Sale Hearing by a purchaser other than
Buyer, then Seller shall be entitled to close a sale pursuant to such other
offer (or, if such other offer does not close, then pursuant to the next highest
or best offer) and this Agreement shall be considered null and void; provided
that the Deposit shall remain in escrow until the earlier of five days after the
Sale Hearing and

19



--------------------------------------------------------------------------------



 



the closing date of the sale to a purchaser other than Buyer, after which it
shall be returned to Buyer. In the event that a purchaser other than Buyer (for
purposes of this sentence only, the “Alternate Purchaser”) is determined to have
submitted the highest and best offer, and such offer does not timely close,
Buyer agrees to purchase the Purchased Assets at the last offer submitted by
Buyer at the Sale Hearing that was higher and better than any offer made by a
third party bidder other than the Alternate Purchaser and otherwise upon the
terms and conditions herein.
     8.1.2. Any counteroffer or bid for any of the Purchased Assets (a
“Counteroffer”) shall comply with all of the following requirements, provided
that Seller may, in its sole discretion, waive any requirements other than
requirements specified in Section 5.7 hereof. Any such bid shall be:

  8.1.2.1.   filed with the Bankruptcy Court on or before 12:00 noon on the
third business day prior to the scheduled date of the Sale Hearing (the “Bidding
Deadline”), with a copy delivered so that it is actually received by counsel for
Seller, James M. Wilton, Ropes & Gray LLP, One International Place, Boston, MA
02110-2624, Telecopy: 617-951-7050 and counsel to Buyer, David B. Clement,
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., 2500 Wachovia
Capitol Center, Post Office Box 2611, Raleigh, NC 27602-2611, Telecopy:
919-821-6800 before the Bidding Deadline;     8.1.2.2.   accompanied by (a) a
cash deposit with counsel to Seller (to be received on or before the last
business day prior to the scheduled date of the Sale Hearing) equal to $500,000,
and (b) a duly executed, signed, detailed asset purchase agreement on terms in
aggregate not materially more burdensome to Seller than provisions contained
herein as determined by Seller in its sole discretion exercised in good faith,
provided that (x) the bidder shall be substituted for Buyer and (y) the purchase
price shall have a cash component payable at closing in an amount not less than
$5,275,000 plus the Inventory Purchase Price; and     8.1.2.3.   accompanied by
evidence of such bidder’s financial ability to consummate the transaction on the
date and on the terms contemplated by the asset purchase agreement to the
Seller’s satisfaction in its reasonable discretion, which ability may be
demonstrated by submission of current audited or unaudited financial statements
or other reasonable evidence, or, if the bidder is an entity formed for the
purpose of acquiring the Purchased Assets, current audited or unaudited
financial statements or other reasonable evidence of the equity holders of the
bidder.

20



--------------------------------------------------------------------------------



 



     8.2. Seller’s Motions in Bankruptcy Court. Within five business days after
the date of commencement of the Bankruptcy Case (the “Petition Date”), Seller
will move the Bankruptcy Court (i) to enter the Sale Order and the Bidding
Procedures Order, (ii) to schedule the Bidding Procedures Hearing on a date no
later than 30 days after the Petition Date, and (iii) to schedule the Sale
Hearing on a date no later than 60 days following the filing of the motion to
approve the Sale Order (the “Sale Motion”).
     8.3. Preparation for Closing. Each of the parties hereto agrees to use its
good faith efforts to bring about the fulfillment of the conditions precedent
contained in this Agreement, including without limitation the obtaining of all
necessary consents, approvals, and waivers for the consummation of the
transactions contemplated hereby.
     8.4. Cooperation. Buyer and Seller agree to cooperate with one another in
good faith with respect to any discussions Buyer may have with any customers,
vendors, former employees, or others having (or formerly having) business
relationships with Seller with respect to the Product.
     8.5. Defense of Orders. Buyer, with cooperation of Seller, and at Buyer’s
sole cost and expense, shall defend any appeal of the Sale Order and the
Assumption and Assignment Order in the event that the Sale Order fails to
provide for findings of Buyer’s good faith under section 363(m) of the
Bankruptcy Code, Buyer has waived the requirement of this finding in the Sale
Order as a condition to Closing, and the Closing has occurred as provided
hereunder. In all other cases, Seller, with the cooperation of Buyer, shall
defend any appeal of the Sale Order and the Assumption and Assignment Order in
the event that the Closing has occurred as provided hereunder, and Buyer and
Seller shall each pay one half of the cost of such defense.
     8.6. Additional Assigned Contracts. Seller will use its good faith efforts
to obtain the entry of an order or orders of the Bankruptcy Court authorizing
assumption and assignment of any Additional Assigned Contracts that are not
covered by the Sale Order or Assumption and Assignment Order as soon after the
Sale Hearing as is practicable, and Buyer shall be responsible for all costs
associated with curing any and all defaults under such contracts required to be
cured as a condition of Buyer’s assumption thereof.
     9. Notices. All notices, demands, consents or other communications which
any party may be required or may desire to give under this Agreement shall be in
writing and shall be deemed to have been duly given (i) upon receipt if mailed
by certified mail, return receipt requested, postage prepaid, (ii) one business
day after prepaid deposit with a reputable overnight delivery service, or
(iii) upon receipt if delivered by telecopy or email, the receipt by sender of
telecopy confirmation or of recipient’s email acknowledgment of receipt being
conclusive evidence of such receipt, in any case to the party to whom the same
is so given or made at the address of such party as set forth below:

     
To Seller:
  Oscient Pharmaceuticals Corporation
 
  1000 Winter Street
 
  Suite 2200
 
  Waltham, MA 02451
 
  Telecopier: (781) 893-9535

21



--------------------------------------------------------------------------------



 



     
 
  Email: srauscher@oscient.com
 
  Attn: Stephen Rauscher
 
   
     with a copy to
  Ropes & Gray LLP
     (which shall not
  One International Place
     constitute notice):
  Boston, MA 02110
 
  Telecopier: (617) 951-7050
 
  Email: james.wilton@ropesgray.com
 
  Attn: James M. Wilton, Esq.
 
   
To Buyer:
  Cornerstone BioPharma, Inc.
 
  1255 Crescent Green Drive
 
  Suite 250
 
  Cary, NC 27518
 
  Telecopier: (919) 678-6599
 
  Email: David.Price@crtx.com
 
  Attn: David Price
 
   
     with a copy to
  Smith, Anderson, Blount, Dorsett,
     (which shall not
  Mitchell & Jernigan, L.L.P.
     constitute notice):
  2500 Wachovia Capitol Center
 
  Post Office Box 2611
 
  Raleigh, NC 27602-2611
 
  Telecopier: (919) 821-6800
 
  Email: dclement@smithlaw.com
 
  Attn: David B. Clement

     10. Termination.
     10.1. Termination Events. This Agreement may be terminated by Buyer or
Seller by giving written notice to the other party as follows:
     10.1.1. by Buyer at any time after five business days following the date
hereof, if Seller has not commenced the Bankruptcy Case on or before such date;
     10.1.2. by Buyer at any time after five business days following the
Petition Date, if Seller has not filed the Sale Motion with the Bankruptcy Court
on or before such date;
     10.1.3. by Buyer or Seller at any time after 30 days following the Petition
Date, if the Bidding Procedures Order is not entered on or before such date;
     10.1.4. by Buyer or Seller at any time after 55 days following the Petition
Date, if the Sale Order has not been entered on or before such date;

22



--------------------------------------------------------------------------------



 



     10.1.5. by Buyer at any time after three days following the entry of the
Sale Order, if the Closing has not occurred for any reason other than Buyer’s
material breach of its obligations hereunder; and
     10.1.6. by Seller if the Closing has not occurred as a result of Buyer’s
material breach of its obligations hereunder.
     10.2. Effect of Termination. Each party’s right of termination under
Section 10.1 is in addition to any other rights it may have under this
Agreement, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 10.1, all further
obligations of the parties under this Agreement will terminate, except that
(a) Seller shall be obligated to pay Buyer the Expense Reimbursement Fee and
Break-Up Fee described in Sections 5.7.1 and 5.7.2, if applicable, and (b) the
obligations in Sections 7.3, 7.5, 9, 11, 12, and 16, the joint escrow
instructions, and Seller’s entitlement to the Deposit in the event of Buyer’s
material breach of its obligations hereunder will survive.
     11. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement, the
Transaction Documents, or the other documents referred to herein will operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege will preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right arising out of this Agreement, the Transaction Documents, or the
other documents referred to herein can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the
Transaction Documents, or the other documents referred to herein.
     12. Entire Agreement and Modification. This Agreement, the Exhibits and
Schedules hereto, the other Transaction Documents, and the other documents
referred to herein comprise the entire agreement and understanding between the
parties and supersede any prior written agreement or understanding and any prior
or contemporaneous oral agreement or undertaking relating to the subject matter
of this Agreement. This Agreement may not be amended or modified except by a
written agreement duly executed by each of the parties hereto.
     13. Assignment. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and permissible assigns of
Seller and Buyer, including any successor trustee appointed in the Bankruptcy
Case. This Agreement and any rights hereunder shall not be assigned,
hypothecated, or otherwise transferred by any party hereto without the prior
written consent of the other party hereto, provided that (a) Seller may assign
its right to receive the Purchase Royalty Payments, and any associated rights to
audit or review such Purchase Royalty Payments, without written consent of
Buyer, provided, however, that Seller must provide prompt written notice to
Buyer of any such assignment, and (b) Buyer may assign

23



--------------------------------------------------------------------------------



 



its rights hereunder to a subsidiary or affiliate of Buyer at Closing or
thereafter, provided that no assignment by Buyer shall relieve Buyer of its
obligations hereunder.
     14. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, if all of the essential
terms and conditions herein for each party remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable, provided that all of the essential terms and conditions herein
for each party remain in full force and effect.
     15. Time of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
     16. Governing Law; Bankruptcy Court Jurisdiction. This Agreement shall be
governed by and construed in accordance with the law of the Commonwealth of
Massachusetts, without giving effect to any choice or conflict of law provision
or rule that would cause the application of the law of any other jurisdiction.
The parties agree that the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the provisions of this Agreement, the Bidding Procedures Order, the
Sale Order, and the Assumption and Assignment Order. With respect to the above
jurisdiction, the parties expressly and irrevocably (a) consent and submit to
the personal jurisdiction of such court in any such action or proceeding,
(b) waive any claim or defense in any such action or proceeding based on any
alleged lack of personal jurisdiction, improper venue, or forum non conveniens
or any similar basis, and (c) waive all rights, if any, to trial by jury with
respect to any such action or proceeding.
     17. No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any person or entity, other than the parties hereto,
any legal or equitable right, remedy, or claim under or in respect of this
Agreement, the Bidding Procedures Order, and the Assignment and Assumption Order
or any provision contained herein or in any schedule or exhibit attached hereto.
     18. No Liability of Officers and Directors. The parties hereto acknowledge
and agree that any individual executing this Agreement or any certificates or
other documents contemplated by this Agreement on behalf of Buyer or Seller do
so on behalf of such entities and not in their individual capacities. As such,
no officer, director, employee, or agent of Buyer or Seller shall have any
liability hereunder.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes and all
of which together shall constitute one and the same instrument. The exchange of
copies of this Agreement or amendments thereto and of executed signature pages
by facsimile transmission or by email transmission in portable digital format,
or similar format, shall constitute effective execution and delivery of such
instrument(s) as to the parties and may be used in lieu of the original
Agreement or amendment for all purposes. Signatures of the parties transmitted
by facsimile or by email in portable digital format, or similar format, shall be
deemed to be their original signatures for all purposes.

24



--------------------------------------------------------------------------------



 



     20. Headings. The headings contained in this Agreement are inserted only as
a matter of convenience and for reference and in no way define, limit, or
describe the scope or intent of this Agreement.
[signature page follows]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be
executed by their respective duly authorized officers as of the day and year
first written above.

            OSCIENT PHARMACEUTICALS CORPORATION
      By:   /s/ Steven M. Rauscher         Name:   Steven M. Rauscher       
Title:   President & CEO     

Signature Page to FACTIVE Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



            CORNERSTONE BIOPHARMA, INC.
      By:   /s/ David Price         Name:   David Price        Title:  
Executive Vice President, Finance and CFO     

Signature Page to FACTIVE Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.4.3
JOINT ESCROW INSTRUCTIONS
     1. Establishment of Escrow Account. Pursuant to Section 1.4.3 of the
attached Asset Purchase Agreement (the “Purchase Agreement”),1 Buyer shall
deliver to Ropes & Gray LLP, as escrow agent (together with its successors,
“Escrow Agent”) cash in the amount of Five Hundred Thousand Dollars ($500,000),
which amount represents a portion of the Purchase Price as set forth in the
Purchase Agreement. Such amount, together with all other amounts from time to
time held by Escrow Agent pursuant to the terms hereof, are herein referred to
as the “Escrow Funds.” Escrow Agent hereby agrees to hold the Escrow Funds in a
non-interest bearing account with Citizens Bank (the “Escrow Account”) as
provided in these Joint Escrow Instructions. The purpose of the Escrow Account
is to provide a source from which any amounts which may become owing to Seller
under the Purchase Agreement may be paid.
     2. Disposition of Escrow Funds. Escrow Agent will hold the Escrow Funds in
its possession in the Escrow Account until authorized hereunder to deliver such
Escrow Funds as follows:
     2.1. As provided in a joint written direction of Buyer and Seller;
     2.2. Not earlier than five days after receipt of, and as provided in, a
written direction by Buyer or Seller following termination of the Purchase
Agreement pursuant to Section 10 of the Purchase Agreement, provided, however,
if the Bankruptcy Court has approved a sale of the Purchased Assets to a bidder
other than Buyer, then Seller may hold the Escrow Funds until the earlier of the
closing of the sale to such bidder or five days after the Sale Hearing; or
     2.3. As provided in an order of the Bankruptcy Court or other court of
competent jurisdiction.
     3. Escrow Agent.
     3.1. Escrow Agent shall have no duties or responsibilities, including,
without limitation, any duty to review or interpret the Purchase Agreement in
its capacity as Escrow Agent, except those expressly set forth herein. Buyer
acknowledges that Ropes & Gray LLP is counsel to Seller and agrees that Ropes &
Gray LLP may continue to advise and represent Seller, including in connection
with any dispute related to the Purchase Agreement or the Escrow Funds.
     3.2. If Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from Buyer or Seller with respect to the
Escrow Account, which, in its opinion, are in conflict with any of the
provisions of these Joint Escrow Instructions, or if Buyer or Seller, for any
reason, contests instructions delivered by the other with respect to the Escrow
Account, Escrow Agent shall refrain from taking any action until it shall be
directed otherwise in
 

1   Capitalized terms defined in the Purchase Agreement and not otherwise
defined herein are used herein with the meanings so defined.

 



--------------------------------------------------------------------------------



 



a joint writing by Buyer and Seller or by order of the Bankruptcy Court or other
court of competent jurisdiction. Escrow Agent shall be protected in acting upon
any notice, request, waiver, consent, receipt, or other document reasonably
believed by Escrow Agent to be signed by the proper party or parties. Promptly
following receipt of any notices hereunder, with respect to disposition of
Escrow Funds, Escrow Agent shall provide copies of such notices to the other
party with interest in such Escrow Funds, provided that the Escrow Agent shall
have no liability for failure to provide such notice except to the extent
provided in Section 3.3 of these Joint Escrow Instructions.
     3.3. Escrow Agent shall not be liable for any error or judgment or for any
act done or step taken or omitted by it in good faith or for any mistake of fact
or law, or for anything that it may do or refrain from doing in connection
herewith, except its own bad faith, gross negligence or willful misconduct, and
Escrow Agent shall have no duties to anyone except Buyer and Seller. Escrow
Agent shall have no liability related to the selection of the financial
institution in which the Escrow Funds are maintained.
     3.4. Escrow Agent may consult independent legal counsel in the event of any
dispute or question as to the construction of these Joint Escrow Instructions,
or Escrow Agent’s duties hereunder, and Escrow Agent shall incur no liability
and shall be fully protected with respect to any action taken or omitted in good
faith in accordance with the opinion and instructions of such counsel.
     3.5. In the event of any disagreement between Buyer and Seller or either of
them, and/or any other person, resulting in adverse claims and demands being
made in connection with or for the Escrow Funds, Escrow Agent shall be entitled
at its option to refuse to comply with any such claim or demand, so long as such
disagreement shall continue, and in so doing Escrow Agent shall not be or become
liable for damages or interest to Buyer or Seller or to any person named herein
for its failure or refusal to comply with such conflicting or adverse demands.
Escrow Agent shall be entitled to continue so to refrain and refuse so to act
until all differences shall have been resolved by agreement and Escrow Agent
shall have been notified thereof in writing signed by Buyer and Seller. In the
event of such disagreement, Escrow Agent in its discretion may file a suit in
interpleader for the purpose of having the respective rights of the claimants
adjudicated, if Escrow Agent determines such action to be appropriate under the
circumstances, and may deposit with the court in which the suit in interpleader
was filed the Escrow Funds and any other property held hereunder. Each of Buyer
and Seller agree to pay one-half of all out-of-pocket costs and expenses
incurred by Escrow Agent in such action, including reasonable attorney’s fees
(and Buyer and Seller agree that if its share of such costs have not previously
been paid that such costs shall be paid from the Escrow Funds prior to the
disbursement of such funds, but only if it is entitled to receive the Escrow
Funds).
     3.6. Buyer and Seller hereby jointly and severally indemnify, defend, and
hold Escrow Agent harmless from all losses, costs, and expenses that may be
incurred by it as a result of its involvement in any arbitration or litigation
arising from the performance of its duties hereunder, provided that such losses,
costs, and expenses shall not have resulted from the bad faith, willful
misconduct, or gross negligence of Escrow Agent. Solely as between Buyer and
Seller, such indemnification shall be borne in equal proportions by Buyer and
Seller. Such indemnification

 



--------------------------------------------------------------------------------



 



shall survive termination of the escrow arrangement established hereunder until
extinguished by any applicable statute of limitations.
     3.7. Escrow Agent does not own or have any interest in the Escrow Account
or the Escrow Funds but is serving as escrow holder only, having only possession
thereof and agreeing to hold and distribute the Escrow Funds in accordance with
the terms and conditions of these Joint Escrow Instructions. This paragraph
shall survive notwithstanding any termination of these Joint Escrow Instructions
or the resignation of Escrow Agent.
     3.8. Escrow Agent may at any time resign as such by delivering the Escrow
Funds to (i) any banking corporation or trust company organized under the laws
of the United States or of any state which corporation or company is jointly
designated by the other parties hereto in writing as successor escrow agent and
consents in writing to act as successor escrow agent or (ii) the Bankruptcy
Court or any other court of competent jurisdiction; whereupon Escrow Agent shall
be discharged of and from any and all further obligations arising in connection
with these Joint Escrow Instructions. The resignation of the Escrow Agent will
take effect on the earlier of (x) the appointment of a successor escrow agent by
Buyer and Seller and delivery of the Escrow Funds to such successor escrow agent
(or delivery of the Escrow Funds to the Bankruptcy Court or any other court of
competent jurisdiction) or (y) the day that is 60 days after the date of
delivery of its written notice of resignation to Buyer and Seller. If at that
time the Escrow Agent has not received a designation of a successor escrow
agent, the Escrow Agent’s sole responsibility after that time shall be to
safekeep the Escrow Funds until receipt of a designation of successor escrow
agent, a joint written instruction as to disposition of the Escrow Funds by
Buyer and Seller, or a final order of the Bankruptcy Court or any other court of
competent jurisdiction mandating disposition of the Escrow Funds.

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:
Ropes & Gray LLP, Escrow Agent

         
By:
  /s/ James M. Wilton    
 
       
 
       
Name:
  James M. Wilton    
 
       
Title:
  Partner    

 



--------------------------------------------------------------------------------



 



Oscient Pharmaceuticals Corp., Seller

         
By:
  /s/ Steven M. Rauscher    
 
       
 
       
Name:
  Steven M. Rauscher    
 
       
Title:
  President & CEO    

 



--------------------------------------------------------------------------------



 



Cornerstone BioPharma, Inc., Buyer

         
By:
  /s/ David Price    
 
       
 
       
Name:
  David Price    
 
       
Title:
  Executive Vice President, Finance and CFO    

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.3(A)
BILL OF SALE

 



--------------------------------------------------------------------------------



 



BILL OF SALE
     BILL OF SALE, made, executed and delivered on August ___, 2009, by OSCIENT
PHARMACEUTICALS CORPORATION, a Massachusetts corporation (the “Seller”) to
CORNERSTONE BIOPHARMA, INC., a Nevada corporation (“Buyer”).
W I T N E S S E T H:
     WHEREAS, the Seller and the Buyer are parties to that certain Asset
Purchase Agreement dated July 13, 2009 by and between Buyer and Seller, which
Asset Purchase Agreement was approved and supplemented or modified by a Sale
Order (i) Approving and Authorizing Sale of Certain of Debtor’s Assets Free and
Clear of any and all Liens, Claims, Encumbrances and Other Interests; (ii)
Approving the Assumption and Assignment of Certain Executory Contracts; and
(iii) Granting Related Relief issued by the United States Bankruptcy Court,
District of Massachusetts (Eastern Division) (the “Court”) on ___ ___, 2009 (the
“Sale Order,” and as so approved and supplemented or modified by the Sale Order
and hearings of the Court, the “Agreement”), providing for, among other things,
the transfer and sale to the Buyer of certain of the assets of the Seller all as
more fully described in the Agreement for consideration of the Purchase Price
(such capitalized term and, except as defined herein, all other capitalized
terms used herein shall have the same meanings ascribed to them in the
Agreement), and on the terms and conditions provided in the Agreement; and
     WHEREAS, the Buyer and the Seller now desire to carry out the intent and
purpose of the Agreement by the Seller’s execution and delivery to the Buyer of
this instrument evidencing the sale, conveyance, assignment, transfer and
delivery to the Buyer of the Purchased Assets, subject to the Assumed
Liabilities and subject to the terms and conditions of the Agreement and
excluding the Excluded Liabilities and any and all other liabilities not
explicitly assumed pursuant to the Agreement; and
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby, effective from and after the date hereof,
sell, convey, assign, transfer and deliver unto the Buyer and its successors and
assigns, forever, the entire right, title and interest in, to and under the
Purchased Assets, subject only to the Assumed Liabilities and subject to the
terms and conditions of the Agreement and free and clear of the Excluded
Liabilities and all other all liens, claims, restrictions, easements, rights of
way, security agreements, rights of third parties, options or encumbrances.
     TO HAVE AND TO HOLD the Purchased Assets unto the Buyer, its successors and
assigns, FOREVER.

 



--------------------------------------------------------------------------------



 



     The Seller hereby constitutes and appoints the Buyer and its successors and
assigns as its true and lawful attorneys in fact in connection with the
transactions contemplated by this instrument, with full power of substitution,
in the name and stead of the Seller but on behalf of and for the benefit of the
Buyer and its successors and assigns, to demand and receive any and all of the
assets, properties, rights and business hereby conveyed, assigned, and
transferred or intended so to be, and to give receipt and releases for and in
respect of the same and any part thereof, and from time to time to institute and
prosecute, in the name of the Seller or otherwise, for the benefit of the Buyer
or its successors and assigns, proceedings at law, in equity, or otherwise,
which the Buyer or its successors or assigns reasonably deem proper in order to
collect or reduce to possession or endorse any of the assets, properties, rights
and business, and to do all acts and things in relation to the assets which the
Buyer or its successors or assigns reasonably deem desirable.
     This Bill of Sale shall be construed and enforced in accordance with
applicable federal law and the laws (other than the conflict of law rules) of
the Commonwealth of Massachusetts.
     In the event that any provision of this Bill of Sale is construed to
conflict with a provision of the Agreement, the provision of the Agreement shall
be deemed to be controlling.
     This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Seller and the Buyer.
     If and to the extent requested to do so by Buyer, Seller and its agents
shall fully cooperate with Buyer, and do any and all acts and execute and
deliver any and all documents which may be necessary, to effectuate the transfer
of assets contemplated herein.
[The rest of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered
by a duly authorized representative of the Seller on the date first above
written.

            OSCIENT PHARMACEUTICALS CORPORATION
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.3(B)
ASSUMPTION AND ASSIGNMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION AGREEMENT
     ASSIGNMENT AND ASSUMPTION AGREEMENT, entered into on August ___, 2009 by
Oscient Pharmaceuticals Corporation, a Massachusetts corporation (the “Seller”)
and Cornerstone BioPharma, Inc., a Nevada corporation (the “Buyer”).
WITNESSETH
     WHEREAS, the Buyer and the Seller are parties to that certain Asset
Purchase Agreement dated July 13, 2009 by and between Buyer and Seller, which
Asset Purchase Agreement was approved and supplemented or modified by a Sale
Order (i) Approving and Authorizing Sale of Certain of Debtor’s Assets Free and
Clear of any and all Liens, Claims, Encumbrances and Other Interests; (ii)
Approving the Assumption and Assignment of Certain Executory Contracts; and
(iii) Granting Related Relief issued by the United States Bankruptcy Court,
District of Massachusetts (Eastern Division) (the “Court”) on ___ ___, 2009 (the
“Sale Order,” and as so approved and supplemented or modified by the Sale Order
and hearings of the Court, the “Agreement”). Pursuant to the Agreement, the
Seller agreed to sell, and the Buyer agreed to purchase, certain assets
described therein as the Purchased Assets (such capitalized term and, except as
defined herein, all other capitalized terms used herein shall have the same
meanings ascribed to them in the Agreement).
     WHEREAS, pursuant to the Agreement, the Seller agreed to assign and the
Buyer agreed to assume certain contracts of the Seller, including the Assigned
Contract and the other Closing Date Assigned Contracts (as defined in the Sale
Order) described in Exhibit A attached hereto.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Buyer and the Seller hereby agree as follows:
     1. Effective from and after the Closing, the Seller hereby assigns to the
Buyer, free and clear of all liens and encumbrances, the Assigned Contract and
the other Closing Date Assigned Contracts.
     2. Effective from and after the Closing, the Buyer hereby assumes the
Assigned Contract and the other Closing Date Assigned Contracts.
     3. This Assignment and Assumption Agreement shall be construed and enforced
in accordance with applicable federal law and the laws (other than the conflict
of law rules) of the Commonwealth of Massachusetts.
     4. In the event that any provision of this Assignment and Assumption
Agreement is construed to conflict with a provision of the Agreement, the
provision in the Agreement shall be deemed controlling.
     5. This Assignment and Assumption Agreement shall bind and shall inure to
the benefit of the respective parties and their assigns, transferees and
successors.

 



--------------------------------------------------------------------------------



 



     6. If and to the extent reasonably requested to do so by Buyer, Seller and
its agents shall fully cooperate with Buyer, and do any and all acts and execute
and deliver any and all documents which may be necessary or convenient, to
effectuate the transfer of assets contemplated herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Assignment and
Assumption Agreement as of the date first above written.

            OSCIENT PHARMACEUTICALS CORPORATION
      By:         Name:         Title:           CORNERSTONE BIOPHARMA, INC.
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A

          Name   Parties   Date
License and Option Agreement
  Oscient Pharmaceuticals Corp. (as successor in interest to Genesoft
Pharmaceuticals, Inc.) and LG Life Sciences, Ltd.   October 22, 2002 (as
amended)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.1
Registered Trademarks
Seller owns no registered trademarks. Trademarks are licensed to Seller pursuant
to the LG Life Sciences, Ltd. License.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.6
Assigned Contract

                                      Estimated Cure Counterparty   Notice
Address   Date   Type   Amount
LG Life Sciences, Ltd.
  LG Twin Tower
20 yoido-dong, Youngdugpo-gu Seoul, 150-721, Republic of Korea   10/22/2002, as
amended on 11/21/2002, 12/6/2002, 10/16/2003, 3/31/2005, 2/3/2006, 2/3/2006, and
12/27/2006   License   $ 100,000.00  

Additional Assigned Contracts

                                                                      Estimated
Cure Amount                         Q2 Rebate   Q3 Rebate         Counterparty  
Notice Address   Date   Type   Billed   Estimated   Estimated   Other   Total
Abt Bio-Pharma Solutions, Inc.

  181 Spring Street
Lexington, MA 02421   10/08/2008   Contract             n/a       n/a          
  $ 0.00  
Allscripts, LLC

  2401 Commerce Drive
Libertyville, IL 60048   12/15/2006   Contract             n/a       n/a        
    $ 0.00  
Expeditors International of Washington, Inc.

  1015 Third Avenue, 12th Floor
Seattle, WA 98102
Attn: Legal Department   10/30/2006   Contract             n/a       n/a        
    $ 0.00  
G & S Research, Inc.
  9229 Delegates Row, Suite 400
Indianapolis, IN 46240   8/1/2008   Contract             n/a       n/a          
  $ 0.00  
Integrated Commercialization Solutions, Inc.
  Integrated Commercialization Solutions, Inc.
4006 Beltline Road, Suite 100
Addison, Texas 75001
Attn: Vice President & General Manager
   with a copy to:
AmerisourceBergen Corporation
1300 Morris Drive, Suite 100
Chesterbrook, PA 19087
Attn: General Counsel   6/24/2004, as amended on 8/21/2006, 5/1/2007, and
2/1/2008   Contract   $ 20,390.55       n/a       n/a     $ 28,283.67     $
48,674.22  
 
                                                   

 



--------------------------------------------------------------------------------



 



                                                                      Estimated
Cure Amount                         Q2 Rebate   Q3 Rebate         Counterparty  
Notice Address   Date   Type   Billed   Estimated   Estimated   Other   Total
International Health Management Associates, Inc.

  2122 Palmer Drive
Schaumburg, IL 61073   12/1/2008   Contract             n/a       n/a          
  $ 0.00  
Menarini International Operation Luxembourg SA
  Menarini International Operation Luxembourg SA
1, Avenue de La Gar, L-1611
Luxembourg GD
Attn: Menaring Director
   with a copy to:
A. Menarini Industrie Farmaceutiche Riunite SRL
3, Via Sette Santi
50131 Florence — Italy
Attn: Legal Affairs   12/28/2006, as amended   Sublicense             n/a      
n/a             $ 0.00  
National Patient Services, Inc.


  14362 N. Frank Lloyd Wright Blvd
Scottsdale, AZ 85269
Attn: Rick Randall   1/27/2003   Contract             n/a       n/a            
$ 0.00  
PAREXEL International, LLC
  200 West Street
Waltham, MA 02451
Attn: General Counsel   1/27/2003   Contract             n/a       n/a          
  $ 262.00  
Patheon Pharmaceuticals Inc.
  Patheon Pharmaceuticals Inc.
2100 East Galbraith Raod
Cincinnati, OH 45215
Attn: Director of Legal Services
   with a copy to:
Patheon Inc.
7070 Mississauga Road, Suit 350
Mississauga, Ontario L5N 7J8
Attn: President, North America   1/20/2005   Contract   $ 89,122.25       n/a  
    n/a             $ 89,122.25  
 
                                                   

 



--------------------------------------------------------------------------------



 



                                                                      Estimated
Cure Amount                         Q2 Rebate   Q3 Rebate         Counterparty  
Notice Address   Date   Type   Billed   Estimated   Estimated   Other   Total
Pfizer, S.A. de C.V.
  Pfizer, S.A. de C.V.
Paseo de los Tamarindos #40
Bosques de las Lomas
Mexico Distrito Federal, 05120
Attn: Business Planning Director
   with a copy to:
Pfizer, S.A. de C.V.
Paseo de los Tamarindos #40
Bosques de las Lomas
Mexico Distrito Federal, 05120
Attn: Legal Director   2/6/2006   Sublicense             n/a       n/a          
  $ 0.00  
PharmaSight Research, LLC
  1 Villa Drive, Suite 200
Ambler, PA 19002   7/29/2008   Contract             n/a       n/a             $
0.00  
State of Connecticut Department of Social Services
  Connecticut Department of Social Services
25 Sigourney Street
Hartford, CT 06106-5033
Attn: Evelyn Dudley   10/1/2008   Contract   $ 288.63     $ 152.97     $ 20.40  
  $ 0.00     $ 462.00  
State of South Carolina Department of Health and Human Services
  S.C. Department of Health and Human Services
Attn: Pharmacy Services
P.O. Box 8206
Columbia, SC 29202-8206   4/1/2006   Contract   $ 13.60     $ 7.21     $ 0.96  
  $ 0.00     $ 21.77  
Triple i, Division of MediMedia, UDA, Inc.
  350 Starke Road
Carlstadt, NJ 07072   11/20/2006   Contract             n/a       n/a          
  $ 0.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.8
NDA
Factive — NDA (Oral) 21-158 submitted December 15, 1999, resubmitted October 4,
2002, approved April 4, 2003
NDA Supplements

              Supplement       Submission     Number   Title   Date   Approval
Date
001
  Multi-Drug Resistant Streptococcus pneumoniae (MDRSP) Claim — Efficacy
Supplement — PAS   03 June 2003   25 July 2003
 
           
002
  Drug Resistance Labeling Change CBE   05 Feb 2004   28 July 2004
 
           
003
  Quinolone Class Label Change — CBE   26 Mar 2004   07 Sep 2004
 
           
004
  Add Patheon Pharmaceuticals as additional manufacturer — CBE 30   14 Apr 2005
  14 Oct 2005
 
           
005
  Label change to revise safety language regarding concomitant use of warfarin
or its derivatives — CBE   12 Aug 2005,   26 Oct 2006
 
           
006 (ABS) and 007 (CAP)
  Efficacy Supplement for 5-day treatment data for both CAP and ABS Indication  
18 Nov 2005,   S007 approved 01 May 2007 S006 was not approved for 5-day ABS
 
           
008
  Change in synthetic route for SB-326208 (QN09) CMC Supplement — CBE 30   22
Dec 2005   23 June 2006
 
           
009
  Add Procos SpA as an additional manufacturer for SB-326207 (AM19) starting
material — CBE 30   14 Sept 2006   13 Mar 2009
 
           
010
  Add Cardinal Health as additional packager — CBE 30   18 Jan 2007   19
July 2007
 
           
011
  Label Change regarding phototoxicity   25 June 2007   19 Dec 2008
 
           
012
  Addition of Boxed Warning and Medication Guide and changes to the PI for
Tendonitis and Tendon Rupture CBE   04 Aug 2008   03 Oct 2008
 
           
013
  Factive Carton Final Printed Labeling   11 Nov 2008   29 Oct 2008
 
           
014
  Proposed Risk Evaluation and Mitigation Strategy (REMS)   03 Nov 2008   27 Mar
2009
 
           
015
  Removal of Heavy Metal Specification for Opadry — CBE 30   08 Dec 2008   05
June 2009
 
           
016
  Restoration of in-process LOD specification — PAS   23 Mar 2009   Pending,
user fee date 24 July 2009

 



--------------------------------------------------------------------------------



 



INDs
Factive — IND (IV) 60-132 submitted April 6, 2000
Factive — IND (Oral) 53-908 submitted August 6, 1997
Foreign Regulatory Filings

                  Country/           Trade     Region   Action Date a   Launch
Date   Name(s)   Comments
Canada
  A — 09 March 2004   02 February 2006   Factive  
•      Held by Oscient Pharmaceuticals
 
             
•      Indicated for AECBb
 
             
•      sNDA submitted on 10 November 2006 for 5-day CAP; withdrawn without
prejudice on 10 May 2007
 
             
•      sNDA submitted 05 March 2007 for ABS; withdrawn without prejudice on 19
April 2007
 
             
•      19 February 2009: deactivation of DIN as no current marketing of Factive
in Canada
 
               
Mexico
  A — 28 July 2006   17 August 2006   Factive  
•      Held by Pfizer, S.A. de C.V.
 
             
•      Indicated for CAP, AECB, ABS
 
             
•      Approved for UTI in 09 December 2008
 
               
United Kingdom
  V — 16 January 2007   N/A   N/A  
•      Application submitted 30 June 2000
 
             
•      Non-approvable decision issued November 2002; appealed
 
             
•      Application withdrawn on 16 January 2007

 

a   Abbreviations for action: A=authorized; V=voluntary marketing application
withdrawal by company.   b   Abbreviations for indications: CAP=community
acquired pneumonia; AECB=acute bacterial exacerbation of chronic bronchitis;
ABS=acute bacterial sinusitis; UTI=uncomplicated urinary tract infection

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.8
Legal Proceedings; Orders
     On May 30, 2008, Seller received notice of a Paragraph IV certification
from Orchid Healthcare, a Division of Orchid Chemicals & Pharmaceuticals Ltd.
(“Orchid”), notifying Seller of the filing of an abbreviated new drug
application (“ANDA”) with the FDA for a generic version of FACTIVE. Orchid’s
notice sets forth allegations that eight of the nine FDA Orange Book listed
patents are invalid and/or will not be infringed by Orchid’s manufacture,
importation, use, or sale of the product for which the ANDA was submitted.

 